Title: To Thomas Jefferson from David Humphreys, 1 July 1792
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 1 July 1792. In compliance with TJ’s instructions of 15 Mch. 1791, he encloses a statement of his accounts with the United States to this date. Because he lacks vouchers, minor expenditures for the relief of American seamen here and postal charges paid for him in England by Johnson are not included in it. The statement also omits the 32,175 Dutch guilders he drew on the American bankers in Holland for Barclay’s negotiations in Morocco because this matter is separate and TJ has acknowledged receiving Barclay’s receipts. He has repeatedly explained his efforts to examine the accounts of previous expenditures for maintaining American prisoners in Algiers, as well as to make arrangements for their subsistence. As yet he has been unable to draw on the Dutch bankers for these purposes, but he hopes to hear soon from Carmichael on this matter.

P.S. 22 July 1792. The delay occasioned by the wait for a good conveyance enables him to enclose copies of letters from Carmichael and Montgomery of Alicante. The Comte d’Expilly has been arrested by the police and expelled from Portugal, ending the troubles given by his importunities. Since “some measures may be taken in consequence of representations respecting our Prisoners at Algiers which will require farther pecuniary arrangements,” he recommends that they be handled instead by someone on or closer to the scene, as he is distant and lacks acquaintances in a place “easy of communication with Africa.” He has recently learned through letters from Barclay and a conversation with a gentleman just back from Tangier that parties and other things in Morocco remain much the same as before represented. English newspapers exaggerate the Queen of Portugal’s recovery. She is better in body, thanks to the ministrations of Dr. Willis, and much improved in mind, but has not recovered fully because Willis’s plans have been thwarted by those around her. With the hope of a rapid recovery gone, Willis has communicated a mode of treatment for her to a physician from Coïmbra and is planning to return to England. The Queen regrets his departure and the Prince is satisfied with his conduct, as are “most others except the Queen’s Confessor, Prime Minister, and a few great ones, whom he excluded absolutely from her presence.” It is very doubtful that the Queen will ever head the government again. The kingdom remains quiet despite the “little circumstances” mentioned in letter No. 55. It is no surprise that the French Revolution has few supporters in Portugal  “when the public Characters of that Nation established here are enemies to it,” but the Madrid and Lisbon gazettes seem to be more favorably disposed to it than in the past. The restoration of his health makes it unnecessary to take the water excursion requested in letter No. 51.

